WILSON, Justice.
Appellants prayed judgment for title to realty, alleging they acquired title by contract of sale executed August 15, 1960. They further alleged the land was “mortgaged” to appellee March 3, 1960. Appellee answered, asking removal of cloud on its title created by the contract, and filed motion for summary judgment for title, which was granted, all other issues being severed.
The record shows without dispute that appellee acquired title through trustee’s deed after foreclosure of a deed of trust lien securing a note in default executed by the common source of title March 3, 1960. Appellee’s deed of trust was recorded March 10, 1960. Appellant says there were fact issues, but does not tell us what they are. The summary judgment was proper. Arts. 6631, 6646, Vernon’s Ann.Civ.St.Tex.; Hampshire v. Greeves, 104 Tex. 620, 143 S.W. 147, 150; Texas Co. v. Tucker, Tex.Civ.App., 129 S.W.2d 762, 767, writ ref.
Affirmed.